Title: To Alexander Hamilton from Otho H. Williams, 18 March 1790
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, March 18, 1790. “The arrangement made in this State by the Government thereof; for the payment of Invalids was by appropriations of the County taxes which were to be reimbursed out of the state Treasury. By this arrangement the unhappy sufferers were permitted to reside among their friends, and received their subsistence at home. In consequence there has been more attention, than formerly, to their demands. I have not yet received from the Executive of this State the compleat list by which, according to instructions recd. from the Secretary of the department of War, I am to be exactly governed in this Payments, and therefore do not Certainly know what may be demanded; But I have reason to believe that there are very few invalids who have not received the first half yearly Payment from 5th March 1789. And I give you the information that you may determine whither it would not be eligible to draw out of my hands the money intended to be applied to that purpose at present.…”
